DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2020.
Response to Arguments
All of Applicant’s arguments filed 12/8/2021 have been fully considered. 
Regarding the 103 rejection, in summary, Applicant remarks that they were not arguing a teaching away, but instead it was argued that JP’455 specifically describes that the MW of silicone derivatives is 5,000 - 250,000 ([0046]). There is no description or suggestion in the cited references that silicone derivatives having a different MW (such as low MW silicon derivatives in Bergmann) can be used in the composition of JP '455 to achieve the goal of JP '455. Furthermore, there is no evidence that the 
This is not persuasive, while JP’544 teaches the use of high MW silicones, this is simply a preference and the teachings of the reference are not limited to its preferred embodiments.  In fact, JP’544, claim 3, suggests, that a silicone derivative (without limiting it to a specific molecular weight) can be used.  There is nothing limiting this silicone derivative to only be those of high MW.  Based on the teachings of Bergman it would have been prima facie obvious to use a low Mw silicone derivative and a skilled artisan would have a reasonable expectation of success as JP’544 clearly teaches that a silicone derivative, such as linear PDMS can be used, and teaches the silicone component to be responsible for providing the effect of combability and hair elasticity and softness [0061] and Bergmann teaches that dodecamethylpentasiloxcane is a suitable PDMS for use in hair composition to provide the composition with lubrication and conditioning properties, thus there is an expectation of success in using the PDMS of Bergmann in the composition of JP’544.  Per MPEP 2143.02 obviousness does not require absolute predictability.
Applicant argues that the claimed as amended are commensurate in scope with the data presented.
This is not persuasive as the data presented continues to not be commensurate in scope with the instant claims.  The data shows that the mass ratio of (B)/(A) is critical and shows a range of 2.3-11.4, however, the claims recite 1-18 and there is no evidence that the entire claimed range would have the same effect.  In fact, the data shows that a ratio of 22.7 is not effective, but a ratio of 11.4 is effective, but the claim embraces 18 and there is no evidence that 18 would work similar to 11.4 and not work similar to 22.7 which is closer to 18.  In order to establish the criticality of a claimed range (both ratio and Mw)  Applicant must demonstrate that the entire claimed range is critical, but showing multiple points inside the range and close to the end points, and further show that data points outside of the range, but close to it are not effective.  With the data presented by Applicant it is not clear where in the 
The Examiner would also like to note that the data presented only tests compositions for formula I, but do not teach formula II and the instant claims are directed to component (A) being selected from compounds of formula I, formula II and both formula I-II.  Furthermore, JP’455 formula II overlaps with the claimed formula II, therefore, even if persuasive data was presented for formula I as claimed, Applicants would need to cancel formula II or present evidence that the use of formula II provides an unexpected effect.
Applicant remarks there is no suggestion to select the numerator and denominator, to fit the claimed ratio.  The Examiner has never explained how or why a person of ordinary skill in the art would have been led to select the content values of B and A or any of the specific values to calculate the claimed ratio. Nor does the Examiner directs us to any disclosure in the prior art showing an embodiment having the specific values used in Examiner's calculations, this is use of impermissible hindsight.
This is not persuasive as the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The prior art makes obvious a composition comprising 0.5-6% of the claimed component (B) and 0.1-5% of claimed component (A) which results in a ratio that overlaps with the claimed ratio of 1-18.  As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000327544, Bergmann (US 5,275,761), as evidenced by Clearco Products and Merriam-Webster. Machine Translation, as well as Human translation of Tables 3-6 of JP200032754 are provided and relied upon by the Examiner.
JP’544 discloses a cosmetic hair rinse composition comprising:
0.1-10% of a mono-ester cationic surfactant of formula (I);
0.1-10% of a di-ester cationic surfactant of formula (II);
0-5% of a tri-ester cationic surfactant of formula (III);
0.1-15% of an alcohol having 8-22 carbons (JP’544 – claim 1 and [0051]).
Working examples 1-8 teaches the use of water.
Regarding claim 7: JP’544 Exemplifies compositions having high amounts of water 75%+, thus it would have been obvious to formula the composition of JP’544 to have high amounts of water, and teaches the composition to be a hair rinse, which reads on a liquid. Furthermore, as evidenced by Merriam-Webster a rinse is defined as a) a liquid used for rinsing.  Bergmann teaches the dodecamethylpentasiloxane to provide conditioning properties to hair, which reads on hair conditioner.
JP’544 teaches that tri-ester cationic surfactant to have the following formula (III) 

    PNG
    media_image1.png
    137
    650
    media_image1.png
    Greyscale

Regarding claims 1 and 2: JP’544 teaches R8CO, R9CO and R10CO to each independent represent a straight or branched acyl group having 8-24 carbons and teaches R11 to preferably be a methyl group. X- represents fluorine, chlorine, bromine and iodine [0034 and 0037]. Cationic surfactant 16 of table 3 exemplifies R8CO, R9CO and R10CO being a stearoyl group and X is chlorine.
Preferred alcohols for use having 8-22 carbons includes aliphatic alcohols, such as octyl alcohol, capric alcohol, myristal alcohol, cetanol, stearyl alcohol, oleyl alcohol, etc. [0039]

Regarding the claimed dimethypolysiloxane, JP’544 teaches that the composition above can further comprise 0.1-10% of a silicone derivative (JP’544 – claim 3), preferably 0.5-6%.  JP’544 further teaches that suitable silicone derivative include linear or cyclic methylpolysiloxanes, a suitable example includes KF96a (a linear polydimethylsiloxane).
However, JP’544 does not teach the silicone derivative to be a linear dimethylpolysiloxane having a molecular weight ranging from 300-3,000, preferably 300-2,000 as recited by instant claims 4-5.
Bergmann teaches a conditioning shampoo composition and teaches suitable water-insoluble conditioning agents include a volatile silicone conditioning agent, such as low molecular weight linear polydimethylsiloxane.  The use of a volatile polydimethylsiloxane provides sufficient lubrication and imparts hair conditioning properties to wet hair, and has sufficient volatility to slowly volatilize from hair, such that a residual buildup of silicone compound is not present on the dry hair.  A suitable linear, low molecular weight volatile polydimethylsiloxane for use is dodecamethylpentasiloxane (Col. 15, line 60-67 to Col. 16, lines 1-15). As evidenced by Clearco Products, dodecamethylpentasiloxane has a molecular weight of 410.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JP’544 with those of Bergmann.  One of skill in the art would have been motivated to use a 0.5-6% of low molecular weight volatile linear polydimethylsiloxane as taught by Bergmann, such as dodecamethylpentasiloxane, as Bergmann teaches that this compound provides sufficient lubrication and imparts hair conditioning properties to wet hair, and has sufficient volatility to slowly volatilize from hair, such that a residual buildup of silicone compound is 
Regarding the claimed contact receding angle, the instant specification states that hair cosmetics having the claimed contact receding angle have the claimed components (A) and (B) and the contact receding angle can be obtained by controlling the content of the component (B) to 0.5-60% [0015], therefore, as the prior art makes obvious the claimed components (A) and (B) and each a concentration of (B) falling within 0.5-60%, the composition of the prior art is expected to have a contact receding angle falling within the limits recited by the claims as a composition and its properties are inseparable.
As discussed above, the prior art makes obvious a composition comprising:
0.1-10% of a mono-ester cationic surfactant of formula (I);
0.1-10% of a di-ester cationic surfactant of formula (II);
0-5% of a tri-ester cationic surfactant of formula (III);
0.1-15% of a alcohol having 8-22 carbons (JP’544 – claim 1); 
0.1-10% of a silicone derivative specifically dodecamethylpentasiloxane; and
water.
Regarding claim 4: 100% of the silicone derivative made obvious above includes a linear dimethylpolysiloxane having a molecular weight of 410, thus reading on the claim.
Regarding the ratio of claim 1: The composition makes obvious the use of 0.5-6% of the claimed component (B) and 0.1-5% of claimed component (A) which results in a ratio that overlaps with the claimed ratio of 1-18.
Regarding claim 11: As discussed above the prior art makes obvious a composition comprising only dodecamethylpentasiloxane, thus the composition comprises 0% of a silicone other than polydimethylsiloxane.
Regarding claim 12: As discussed above the prior art makes obvious a composition which does not comprise an oil as a required component, thus the composition comprises 0% of an oil component, which overlaps with the claimed 1% or less.

Regarding claim 14: As discussed above the prior art makes obvious a composition which does not comprise a polyhydric alcohol as a required component, thus the composition comprises 0% of a polyhydric alcohol, which overlaps with the claimed 1% or less.
Regarding claim 15: As discussed above the prior art makes obvious a composition comprising mono-ester and di-ester cationic surfactants in addition to the claimed component (A), these other surfactants are both present in amounts ranging from 0.1-10%, which overlaps with the claimed 0.5% or less.
Regarding claim 16: As discussed above the prior art makes obvious a composition which does not comprise a polymer other than a silicone and a protein as a required component, thus the composition comprises 0% of a polymer other than a silicone and a protein, which overlaps with the claimed 0.5% or less.
Regarding claim 17: As discussed above the prior art makes obvious a composition which does not comprise a component of claim 17 as a required component, thus the composition comprises 0% of the components listed by claim 17, which overlaps with the claimed 0.5% or less.
Regarding claim 18: As discussed above the prior art makes obvious a composition which does not comprise a component of claim 18 as a required component, thus the composition comprises 0% of the components listed by claim 17, which overlaps with the claimed 0.5% or less.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613